83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lesley L. STAPLES, Plaintiff-Appellant,v.Mike HATCHER;  Ronnie Minter;  Lee Stone;  Sargeant Taylor;Patsy Scarces, Nurse, Defendants-Appellees.
No. 95-7696.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996Decided April 25, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Glen E. Conrad, Magistrate Judge.  (CA-95-108-R).
Lesley L. Staples, Appellant Pro Se.  William Carrington Thompson, Chatham, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Lesley Staples appeals from the magistrate judge's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.*  Staples' claim that he was unlawfully interrogated following his arrest was properly dismissed under Heck v. Humphrey, --- U.S. ---, 62 U.S.L.W. 4594 (U.S. June 24, 1994) (No. 93-6188).   Accordingly, we affirm the dismissal of this claim on the reasoning of the magistrate judge.   Staples v. Hatcher, No. CA-95-108-R (W.D.Va. Sept. 5, 1995).   Our review of the record and proceedings before the magistrate judge concerning Staples' claim that he was denied proper medical care by prison staff reveals that the magistrate judge properly concluded that Staples failed to state a claim of deliberate indifference to a serious medical need actionable under § 1983.   Accordingly, we affirm the dismissal of this claim as well.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c)(2) (1988)